In the
United States Court of Appeals
For the Seventh Circuit

No. 01-2460

Jane Graham and V.Z. Lawton,

Plaintiffs-Appellants,

v.

Harley G. Lappin and Steven Carter,

Defendants-Appellees.

Appeal from the United States District Court
for the Southern District of Indiana, Terre Haute Division.
No. TH 01-104-C-T/G--John D. Tinder, Judge.

Submitted June 9, 2001--Decided June 9, 2001--
Amended and Published July 10, 2001



  Before Easterbrook, Rovner, and Diane P.
Wood, Circuit Judges.

  Easterbrook, Circuit Judge. Timothy
McVeigh is scheduled to be executed at 7
a.m. on June 11 for his role in the
bombing of the Alfred P. Murrah Federal
Building in Oklahoma City in April 1995.
Plaintiffs, who describe themselves as
survivors of that terrorist act, filed
this suit seeking an injunction against
McVeigh’s execution. According to
plaintiffs, McVeigh has (or could supply)
evidence that would assist them in
prosecuting a civil lawsuit that they
claim to have pending in Oklahoma.
Yesterday the district court denied this
request for relief. Plaintiffs filed a
notice of appeal and this morning made
what they describe as a "Motion to Stay
Execution." This is a misnomer, because
neither plaintiff is scheduled to be
executed. What plaintiffs actually want
is an injunction pending appeal, and we
construe their papers to request that
relief.

  They are not entitled to relief; as the
district judge concluded, this suit is
frivolous. Plaintiffs have standing, for
they allege both a concrete injury to
themselves and the possibility that the
relief they seek will redress that
injury. See Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992).
Moreover, a district court is entitled
under Fed. R. Civ. P. 27, 28(a), and
30(a) to issue ancillary orders that may
be essential for obtaining evidence in
pending litigation. But they have not
established any claim on the merits. No
rule of federal law precludes the
government from carrying out judgments
entered in criminal cases just because
those judgments may have adverse effects
on third parties. The child of a bank
robber cannot obtain an injunction
against his parent’s incarceration, even
though imprisonment imposes genuine
losses on family members. Nor could the
bank robber’s creditors block his
imprisonment on the theory that inmates
can’t earn the money needed to repay the
debt.

  Doubtless anticipating that a valid
criminal judgment takes priority over any
civil claims against the convicted
person, plaintiffs contend that the
judgment against McVeigh is invalid. This
is something on which they lack any legal
interest: a criminal judgment is not
subject to collateral attack at the
behest of a non-party who does not meet
the requirements for proceeding as the
convicted person’s next friend. See
Whitmore v. Arkansas, 495 U.S. 149, 161-
66 (1990). Moreover, the substantive
arguments asserted in plaintiffs’ papers
are ludicrous. They contend, for example,
that Congress lacks the authority to
prohibit (and punish) murder within the
special maritime and territorial
jurisdiction of the United States. See 18
U.S.C. sec.sec. 7(3), 1111, 1114 (the
Murrah Building was federal property).
Perhaps recognizing the absurdity of this
position (for which they cite no
authority) plaintiffs contend that the
United States did not have title to the
Murrah Building because Oklahoma did not
consent to the federal government’s
acquisition of the land, a second
proposition for which no support is
adduced. Even if the state’s consent for
purposes of Art. I sec.8 cl. 17 were
deemed defective, McVeigh was convicted
of many additional offenses, such as
using a weapon of mass destruction in
interstate commerce, 18 U.S.C. sec.2332a.
See United States v. McVeigh, 153 F.3d
1166 (10th Cir. 1998). The district judge
did not err in denying the request for
injunctive relief. The motion for an
injunction pending appeal is denied, and
the judgment of the district court is
summarily

affirmed.